Citation Nr: 0923475	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  05-36 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension as 
secondary to service-connected PTSD. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1968.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).  

The issue of entitlement to an initial evaluation in excess 
of 30 percent for PTSD is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's hypertension is shown by competent medical 
evidence to be aggravated by a service-connected disability.


CONCLUSION OF LAW

Hypertension is aggravated by a service-connected disease or 
injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).   The Veteran 
was provided with VCAA notice in October 2004, November 2005, 
February 2007, and July 2008 letters.  In this case, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2008).  
In addition, certain chronic diseases, including 
hypertension, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.307, 3.309 (2008).  In order to prevail on the 
issue of service connection on the merits, there must be 
medical evidence of (1) a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2006).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen, the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.

Thus, in order to establish service connection for a claimed 
secondary disorder, there must be medical evidence of a 
current disability; evidence of a service-connected 
disability; and medical evidence of a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-7 (1995).

Service treatment records do not reflect hypertension in 
service.  The Veteran is currently service-connected for 
PTSD.  He claims that his hypertension is secondary to PTSD.  
VA treatment records clearly reflect a current diagnosis of 
hypertension.  The Veteran was first diagnosed with high 
blood pressure in April 2003.  He was diagnosed with 
hypertension in July 2004.  VA treatment records dated from 
2004 to 2006 reflect continuing treatment for hypertension.  

In June 2008, the Board remanded the appeal for a VA 
examination to determine if the Veteran's current 
hypertension is secondary to service-connected PTSD.  A VA 
examination was completed in January 2009.  The VA examiner 
stated that the claims file was reviewed and that the Veteran 
was interviewed.  The VA examiner stated, in his opinion, 
that he could not conclude with certainty whether the 
Veteran's hypertension was caused by his PTSD without 
resorting to speculation; reasoning that the courses of 
hypertension are multifunctional and too complex to be 
resolved.  

The examiner stated, however, that what he could support, was 
that it is "more likely than not that this veteran's 
hypertension is aggravated by his PTSD."  The examiner 
stated that this fact was supported by the high 
norepinephrine and epinephrine levels that these individuals 
experience.  He stated that in the long term, high 
catecholamine levels can continuously damage the endothelium 
and further contribute to the progression of the disease.  
The examiner noted that unfortunately, hypertension is a 
chronic disease, and only in the cases of secondary 
hypertension could the cause be reversed.  He stated that 
this was not the case for the Veteran.  The VA examiner was 
noted to be the Chief of the Cardiology Section of the VA 
Medical Center, and an Assistant Professor of Cardiology.  

Although the January 2009 VA examiner could not determine if 
the Veteran's hypertension was caused by his PTSD; he clearly 
opined that the Veteran's hypertension was aggravated by his 
PTSD.  He stated additionally, that the condition was chronic 
and could not be reversed.  According to CAVC, "the probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches."  Guerrieri v. Brown, 4 
Vet. App. 467, 470 (1993).  The credibility and weight to be 
attached to these opinions is within the province of the 
Board. Id.  In this case, the Board finds that the VA opinion 
provides the most probative evidence of record with respect 
to the etiology of the Veteran's hypertension.  The medical 
evidence reviewed and discussed by the examiner was factually 
accurate.  The VA examiner is an expert in cardiology.  Based 
on all the evidence and on his expertise, the examiner 
provided a fully articulated opinion and provided sound 
reasoning for his conclusion.  There is no medical evidence 
to the contrary.  In light of the foregoing, the Board finds, 
based on the January 2009 VA opinion, that service connection 
for hypertension is warranted as secondary to PTSD.  

The Veteran has been diagnosed with hypertension, and 
competent medical evidence shows that it is more likely than 
not that the Veteran's hypertension is aggravated by service-
connected PTSD.  Therefore, the Board concludes that service 
connection for hypertension is warranted on a secondary 
basis.  


ORDER

Service connection for hypertension is granted.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA make reasonable efforts to obtain relevant records 
that the claimant has adequately identified and authorized 
the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  

In October 2008, the Veteran submitted an authorization and 
consent to release form indicating that he continued to be 
treated at the VA Medical Center in Amarillo, Texas for PTSD.  
The RO should obtain any outstanding VA medical records and 
associate them with the claims file.  See 38 U.S.C.A. § 
5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. 
Reg. 43186 (1995) ("...an [agency of original jurisdiction's] 
failure to consider records which were in VA's possession at 
the time of the decision, although not actually in the record 
before the AOJ, may constitute clear and unmistakable 
error.")

The Board notes that although the Veteran has contended that 
his disability had worsened in an October 2008 statement, an 
additional VA examination for PTSD was completed in November 
2008.  The Veteran also submitted additional evidence  from 
his previous employer in support of his claim.  The RO should 
review all additional evidence that has been received on 
remand. 

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain all outstanding 
treatment records from the VA Medical 
Center in Amarillo, Texas and should 
associate them with the claims file.  
If the search for such records has 
negative results, the RO should notify 
the Veteran and place a statement to 
that effect in the Veteran's claims 
file.

2.  After all development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefits sought are not granted, 
the RO should furnish the Veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the Veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).




______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


